In an action to annul a marriage on the ground of fraud, order denying plaintiff's motion to confirm the report of an Official Referee and dismissing the complaint on the merits, and the judgment entered pursuant thereto, reversed on the law, without costs, plaintiff’s motion granted, and an interlocutory judgment of annulment is directed to be entered, without costs. There is nothing in the record to justify refusal of confirmation of the Official Referee’s report. (Boyd v. Boyd, 2521ST. Y. 422; Cohen v. Cohen, 266 App. Div. 676.) Close, P. J., Carswell, Johnston, Adel and Aldrich, JJ., concur.